       Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 1 of 21



 1   MANATT, PHELPS & PHILLIPS, LLP
     JOHN F. LIBBY (Bar No. CA 128207)
 2   E-mail: jlibby@manatt.com
     JOHN W. MCGUINNESS (Bar No. CA 277322)
 3   E-mail: jmcguinness@manatt.com
     EMIL PETROS SIAN (Bar No. CA 264222)
 4   E-mail: epetrossian@manatt.com
     11355 West Olympic Boulevard
 5   Los Angeles, California 90064
     Telephone: (310)312-4000
 6   Facsimile: (310) 312-4224

 7   LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
     KRISTEN CLARKE (Pro Hac Vice Application Forthcoming)
 8   Email: kclarke@lawyerscommittee.org
     JON M. GREENBAUM (Bar No. CA 166733)
 9   E-mail: j greenbaum@lawyerscommittee.org
     EZRA D. ROSENBERG (Pro Hac Vice)
10   E-mail: erosenberg@lawyerscommittee.org
     DORIAN L. SPENCE (Pro Hac Vice)
11   E-mail: dspence@lawyerscommittee.org
     1401 New York Avenue NW, Suite 400
12   Washington, DC 20005
     Telephone: (202) 662-8600
13   Facsimile: (202) 783-0857

14   PUBLIC COUNSEL
     MARK ROSENBAUM (Bar No. CA 59940)
15   E-mail: mrosenbaum@publiccounsel.org
     610 South Ardmore Avenue
16   Los Angeles, California 90005
     Telephone: (213) 385-2977
17   Facsimile: (213) 385-9089

18   Attorneys for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST
19   IMMIGRATION

20   [Additional Counsel Listed on Signature Page]

21
                           IN THE UNITED STATES DISTRICT COURT
22
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
23
                                    SAN FRANCISCO DIVISION
24

25    CITY OF SAN JOSE, a municipal                      3:18-cv-02279-RS
      corporation; and BLACK ALLIANCE FOR
26    JUST IMMIGRATION, a California                     DECLARATION OF JEFF RUSTER
      nonprofit corporation,
27
     ___________ Plaintiffs,________________             Assigned to the Honorable Richard G.
28
                                                     1
                                    DECLARATION OF JEFF RUSTER
        Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 2 of 21



 1                                                            Seeborg
                 vs.
 2
      WILBUR L. ROSS, JR., in his official
 3    capacity as Secretary of the U.S. Department
      of Commerce; U.S. DEPARTMENT OF
 4    COMMERCE; RON JARMIN, in his
      official capacity as Acting Director of the
 5    U.S. Census Bureau; U.S. CENSUS
      BUREAU,
 6
                        Defendants.
 7
 8
                 I, Jeff Ruster, declare under penalty of perjury pursuant to 28 U.S.C. § 1747 that the
 9

10   below is true and correct:

11               1.     I am the Assistant Director in the Office of Economic Development of the City of

12   San Jose.
13
                 2.     I have been in my current position for approximately 5 years.
14
                 3.     As part of my official duties, I am overseeing the preparations the City of San Jose
15
     is taking for the 2020 Decennial Census.
16
                 4.     These preparations include outreach programs designed to encourage so-called
17

18   hard-to-count populations to participate in the 2020 Decennial Census.

19               5.     These preparations have also included the Local Update of the Census Area
20   programs aimed to identify so-called “low visibility housing” - including garages, sheds, and
21
     trailers.
22
                 6.     The Local Update of the Census Area programs has included public meetings,
23
     community outreach sessions, and identification of low visibility housing units.
24

25               7.     I assisted in the preparations for a Complete Count Committee meeting in

26   September of 2018 with over 100 representatives from a number of community-based,

27   educational, government, and private sector organizations to discuss the City of San Jose’s and
28
                                                          2
                                           DECLARATION OF JEFF RUSTER
       Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 3 of 21



 1   Santa Clara County’s outreach efforts for the 2020 Decennial Census. A true and accurate copy
 2   of a document I received at the Complete Count Committee meeting, as prepared by the County
 3
     of Santa Clara is attached hereto as Exhibit A and number stamped SJBAJI00011-SJBAJI00026.
 4
             8.     Many of these representatives shared concerns at this meeting and at other forums
 5
     that hard-to-count populations, including non-citizens, would not respond to the 2020 Census if it
 6

 7   includes a citizenship question.

 8           9.     In partnership with the County of Santa Clara and other organizations, the City of

 9   San Jose is currently developing outreach programs designed to encourage hard-to-count
10   populations to respond to the 2020 Census.
11
             10.    These outreach programs will require the City of San Jose to divert funds and use
12
     additional sources of City funding not currently designated for census-related outreach.
13
             11.    To date, the City of San Jose has allocated approximately $300,000 preparing for
14

15   the 2020 Decennial Census.

16           12.    The City of San Jose expects to allocate at least an additional $300,000 in

17   preparing and implementing outreach strategies for the 2020 Decennial Census.
18
             13.    If the 2020 Decennial Census includes a citizenship question, some of these
19
     resources will be diverted to outreach specifically aimed at increasing participation among groups
20
     more likely to resist responding because of the inclusion of a citizenship question.
21
             14.    These funds will be diverted and used to encourage participation among groups
22

23   likely to be affected by the citizenship question before the 2020 Decennial Census takes place.

24           15.    The inclusion of a citizenship question on the 2020 Census will therefore require
25   the City of San Jose to expend funds prior to the date the Census is conducted, regardless of the
26
     ultimate impact of the question itself.
27

28
                                                      3
                                        DECLARATION OF JEFF RUSTER
       Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 4 of 21



 1              16.   If the citizenship question were removed from the 2020 Census, the City of San
 2   Jose would not have to spend additional time or effort to specifically mitigate the impact of the
 3
     inclusion of the citizenship question on the 2020 Census.
 4

 5
     I declare under penalty of perjury pursuant to 28 U.S.C. § 1747 that the foregoing is true and
 6

 7   correct:

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
                                       DECLARATION OF JEFF RUSTER
Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 5 of 21




           EXHIBIT 1
                            Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 6 of 21




                    Census 2020
                    Census 101 and the Work of the
                    Complete Count Committee

                                                                                              Presentation to the
                                                                                              Santa Clara County CCC Convening
                                                                                              Paul R. Kumar
Freeimages Justine FG
                                                                                              Policy Consultant to the CEO
                                                                                              September 28, 2018 SJBAJI00011
Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 7 of 21




  Census 101


                                                                  SJBAJI00012
                        Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 8 of 21




   WHAT – United States Census 2020
Purpose:
To conduct a census of population and housing and disseminate the results to the
President, the States, and the American People

                                                Apportion representation among states as mandated
                                                by Article 1, Section 2 of the U.S. Constitution:
                                                Representatives and direct Taxes shall be
                                                apportioned among the several States which may be
                                                included within this union, according to their
                                                respective Numbers …
                                                The actual Enumeration shall be made within three
                                                Years after the first Meeting of the Congress of the
                                                United States, and within every subsequent Term of
                                                ten years, in such Manner as they shall by Law direct.



                                                       3
                                                                                                         SJBAJI00013
                  Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 9 of 21




       WHY – Primary Uses of U.S Census Data
• Draw federal, state, and local political districts

• Distribute federal dollars to the states and their subdivisions

• Inform government planning and policy making

• Inform private sector planning and decision making
  dependent on population data

                                                                                    SJBAJI00014
             Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 10 of 21




WHY – Stakes for Santa Clara County Residents
   • Ensure Santa Clara County residents get
     their fair share of federal resources and fair
     political representation by ensuring their
     full participation in the 2020 U.S. Census.

   • Ensure residents are counted accurately:
     once, only once, and in the right place.
                                                                                    SJBAJI00015
                                                                                5
            Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 11 of 21




  WHEN: Phases of 2020 Census Work
Phase 1:   Establish Where to Count                                       July 2017- June 2018


Phase 2:   Motivate People to Respond                                     July 2018-March 2020
           And Create Counting Capacity

Phase 3:   Count the Population                                           March-July 2020


Closeout: Finish Non-Response Follow Up,                                  July-December 2020
          Results, Report, Wrap Up

                                                                                             SJBAJI00016
                                                                                    6
                                                 Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 12 of 21
                                               The 2020 Census: A New Design for the 21st Century

Motivate People to Respond                                                          TELEPHONE
                                                                               AND PAPER SELF-
                                                                                                                       Count the Population
  Conduct a nation-wide communications and
            partnership campaign                                                     RESPONSE                         COllect data from all households, including
                                                                                                                       group and unique living arrangements
              Maximize outreach using
             traditional and new media                                                                                     Make rt easy for people to respond
                                                                                                                                   anytime, an}l\vhere
        Target ads to specific audiences
                                                                                                                        Encourage people to use the new online
             Wor1< with trusted sources                                                                                           response option
              to inspire participation
                                                                                         INTERNET SELF-RESPONSE          Use the most cost-effectiVe strategy to
                                                                                                                          contact and count nonrespondents
                                                                                                                          Knock on doors only when necessary
 Establish Where to Count                                                                                                   Streamline in-field census-taking
          Identify all addresses where
                people could live

  IN-FIELD                                                                                                           Release Census Results
                           IN-OFFICE
                                                                                                                          Process and ProVIde Census Data
                                                                                                                          Deliver apportionment counts to the
                                                                                                                           President by December 31 2020
                                                                                                                    Release counts for redistricting by April 1 2021
  Conduct a 100% review and update of the                                                                               Make it easier for the public to get data
            nation s address list
  MinimiZe field wor1< w1th m-office updabng
     Use multiple data sources to identify                                           :
        areas wrth address changes
         Get local government input




                                                                                                                                                           SJBAJI00017
                      Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 13 of 21

HOW – Focus on Hard to Count Populations (partial list)
   • Immigrants                                          • Veterans

   • Individuals with limited English                    • Unemployed individuals
     proficiency
                                                         • Non-high school graduates
   • Minority ethnic/national groups
                                                         • Homeless people
   • People with disabilities
                                                         • Single parent households
   • Seniors
                                                         • Renters
   • LGBTQ
                                                         • Residents of dense, low-income
   • Children under 5                                      communities                   SJBAJI00018
         Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 14 of 21



 HOW – Contact, Convince, Count
    Ground Game                                         Air Game
• Goal: Trusted messengers                       • Goal: Blanket media
  motivate in targeted                             saturation with messages
  locations and door-to-door                       to encourage response
• Community-based                                • Paid Media – multi-
  organizations engage their                        lingual, multi-media buys
  HTC constituents                                  to targeted audiences
• State & local governments                      • Social Media – promote
  conduct outreach at points of                    peer-to-peer contact on
  contact with HTC groups
                                                   appropriate platforms
• Large workplaces and high                      • Ethnic Media – make
  traffic public locations have                    use of in-language
  census kiosks and assistance                     media outlets
• Door-to-door canvasses in                      • Digital Ads
  low response geographies
                                                                                SJBAJI00019
                                                                            9
                  Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 15 of 21


      HOW: Overcome Obstacles (partial list)
• (Potential) Citizenship Question
   Immigration enforcement concerns
• First Digital Census with Online Self-Response
  Internet access, disinformation, cybersecurity
• Sufficient Linguistic and Culturally Appropriate Enumerators
  Tight job market, language capacity, cultural sensitivity
• Census Bureau’s Reduction of Funding and Effort
   Truncated Tests, Less Office Help, Fewer Door Knocks
                                                                                          SJBAJI00020
                                                                                     10
           Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 16 of 21




Complete Count Committee and Subcommittees




                                                                              SJBAJI00021
                   Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 17 of 21


        WHO: Complete Count Committee
• Countywide steering committee established to coordinate among
  the many, diverse subcommittees working on the frontlines to
  maximize Santa Clara County’s census count, which are focused on:
   Hard to count communities
   Points of contact with these communities
   Tools and techniques for reaching these communities

• Appointed by the County Executive Officer from government and
  stakeholder groups, based on subcommittee nominations

• Consensus seeking process to provide recommendations for the
  efficient, effective, and equitable allocation of County resources                  SJBAJI00022
                   Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 18 of 21


                 WHO: Subcommittees
• Some subcommittees have already begun forming, including ones
  focused on homeless outreach and the enumerator workforce
• Today’s main work will be building out more subcommittees with
  missions focused on but not limited to the categories noted above:
   Hard to count communities
   Points of contact with these communities
   Tools and techniques for reaching these communities

• It is these subcommittees, closest to the grassroots, that will lead
  the detailed planning and execution to maximize our census count
                                                                                      SJBAJI00023
    Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 19 of 21




     Show Me the Money:
County Resources for Census 2020




                                                                       SJBAJI00024
                                        Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 20 of 21




Three-Year Funding Request (FY 19 Approved)
                                     Item                                 FY19                 FY20                FY21               Total
    Object 1
Office of the County Executive
    Program Manager II – U                                                         $130,581            $164,944            $164,944            $460,469
    Program Manager I – U                                                          $119,806            $151,334            $113,501            $384,641
    Community Outreach Specialist – U                                               $84,868            $107,202             $80,402            $272,472


Planning Department
    Geographic Information Systems Analyst                                         $131,960            $131,960            $131,960            $395,880


Technology Services and Solutions
    Geographic Information Systems Analyst                                $   -                        $102,600    $   -                       $102,600


Additional positions                                                      $   -                        $405,763            $202,881            $608,644


    Object 2
Research and planning                                                              $175,000             $50,000    $   -                       $225,000
Communications                                                                     $135,000            $650,000            $100,000            $885,000
Outreach                                                                           $200,000           $1,350,000   $   -                      $1,550,000
Workforce                                                                           $50,000            $300,000    $   -                       $350,000
Meeting and engagement expenses                                                     $25,000            $175,000             $50,000            $250,000
Travel, conferences, and equipment                                                  $20,000             $62,000             $20,000            $102,000
Professional services                                                              $200,000            $100,000            $100,000            $400,000




 Subtotal                                                                         $1,272,215          $3,750,803           $963,687           $5,986,705
 Funds Remaining from March 2018 Census Appropriation                              $553,672                 n/a                 n/a                 n/a


 Appropriation Request August 2018                                                 $718,543                 n/a                 n/a                 n/a

                                                                                                                                                           SJBAJI00025
Case 3:18-cv-02279-RS Document 99-5 Filed 11/02/18 Page 21 of 21




Questions? 


                                                                   SJBAJI00026
